Plaintiff in error was convicted upon an indictment returned in the district court and duly transferred to the county court of Kay county, which charged that he did have in his possession intoxicating liquor with intent to violate provisions of the prohibition law. May 28, 1910, in accordance with the verdict of the jury, the defendant was sentenced to serve a term of thirty days in the county jail and to pay a fine of fifty dollars. The state introduced but one witness, the agent of the St. Louis and San Francisco Railroad at Peckham, who produced several freight delivery receipts signed by J.L. Pitt. This was all the evidence in the case. The question in this case was the same as in the case of Adams v. State, infra, and present the same question. For the reasons given in the opinion in that case, the judgment is reversed.